Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/2/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/2/2022.  In particular, claim 1 has been amended to limit the preamble, and claim 28 is new.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
Claims 1-5, 8, 9, 14, 15, 17, 19, 21, 26, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the preamble “A reinforcement and rubber composition for a tire, wherein the reinforcement comprises reinforcing elements coated with the rubber composition” is indefinite for two reasons.  First, it is unclear whether the “reinforcement and rubber composition” is drawn to composition which has not shape or to a coated reinforcing element.  It is also unclear whether the phrase “wherein the reinforcement comprises reinforcing elements coated with the rubber composition” is part of the preamble and therefore not mandatorily but rather only intended use.  Second, the term “the reinforcement” in lines 1-2 lacks antecedent basis.  Third, the term “the rubber composition” in line 2 lacks antecedent basis and it is unclear whether this rubber composition refers to the “reinforcement and rubber composition” or to a portion of the “reinforcement and rubber composition”.  
With respect to claims 2-5, 8, 9, 14, 15, 17, 19, 21, 26, and 28, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 103
Claims 1-5, 8, 9, 14, 15, 17, 19, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Salit (US 2016/0264753).
With respect to claims 1, 8, and 19, Salit discloses a rubber composition comprising reinforcing filler such as carbon black (paragraph 0073) and a diene elastomer bearing imidazole functional groups along the chain (abstract), wherein the diene elastomer is preferably a natural rubber (paragraph 0045).  The imidazole corresponds to formula (I) 
    PNG
    media_image1.png
    93
    118
    media_image1.png
    Greyscale
, wherein Z, Y, R, and R’ are identical or different and one denotes a direct or indirect attachment to the diene elastomer (paragraph 0005-0008).  
Salit’s examples includes less than 50 wt % of reinforcing filler that is carbon black, however, Salit discloses that carbon black can be a reinforcing filler in mixture with other fillers (paragraph 0073).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize up to 100 wt % of reinforcing filler of carbon black.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a composition coated onto reinforcing elements, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
With respect to claim 2, Salit discloses that between 0 and 3 mol % of imidazole rings are distributed along the diene elastomer (paragraph 0012).
With respect to claims 3-5 and 9, exemplified imidazole corresponds to Y2 attached to diene elastomer, Y1 is methyl, and Y3 and Y4 are hydrogen (paragraph 0128).
With respect to claims 14, 15, and 17, Salit discloses that a 1,3-dipolar compound is used to graft the imidazole rings to the diene elastomer (paragraph 0048), wherein the 1,3-dipolar compounds include aromatic nitrile monoxides of claimed formula (paragraphs 0062-0063).
With respect to claim 21, Salit discloses that the reinforcing filler is present in an amount of 30-160 phr (paragraph 0083).
With respect to claim 26, Salit discloses that the rubber composition is for use in semi-finished products for tires (paragraph 0164).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Salit does not disclose that pendent groups of claimed formula (I) are attached to natural rubber.
The imidazole corresponds to formula (I) 
    PNG
    media_image1.png
    93
    118
    media_image1.png
    Greyscale
, wherein Z, Y, R, and R’ are identical or different and one denotes a direct or indirect attachment to the diene elastomer (paragraph 0005-0008).  

Applicant argues that Salit does not disclose that the rubber composition is coated onto reinforcing elements for use in a tire carcass or crown reinforcement.
The examiner agrees, however, the instant claims are drawn to a composition having no structure and not to a composite or article having a specific structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn